Citation Nr: 0620016	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  01-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board initially notes that the veteran's claims folder 
includes both private medical records and VA medical records, 
which indicate that the veteran suffers from PTSD.

Personnel records show that the veteran did serve in Vietnam.  
The record does not show, however, that he has received 
awards or decorations which establish combat service, nor is 
there any other objective evidence currently in the claims 
file which establishes participation in combat in Vietnam.  
Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran alleges that he has PTSD as a result of stressors 
he experienced while serving in Vietnam.  Specifically, he 
states that he was ambushed by two enemy soldiers while a 
passenger in a jeep being driven by a Sgt. Bailey.  The 
veteran states that Sgt. Bailey was injured in the attack and 
that he drove the man to be treated at a nearby Army of the 
Republic of Vietnam checkpoint.  He states that this incident 
happened on the road from Saigon to Ben Luc sometime in late 
June or early July 1969.

The veteran's representative submitted a request for research 
assistance to the U.S. Armed Services Center for Unit Records 
Research, now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC), in October 2000.  In a 
September 2001 letter, the JSRRC stated that the Headquarters 
and Headquarters Company (HHC), 199th Light Infantry Brigate 
(199th LIB) listed a "Bailey" in the unit, there were no 
records indicating him as a casualty.  No records of this 
incident could be located.  The letter further stated that it 
was more time effective for the RO and/or veteran to request 
the Morning Reports (MRs) directly from the National 
Personnel Records Center (NPRC).  The JSRRC asked that the 
request be made for MRs for a three-month period and that 
relevant unit designations at the company and battalion 
levels be included in the request.

There is no indication in the case file that the RO requested 
this information from the NPRC.  The Board notes that the 
veteran's service records indicate that in addition to the 
HHC, 199th LIB, he also served in the 152nd Military Police 
(MP) Platoon, 199th LIB.  The Board is of the opinion that 
there is sufficient information in the record to warrant 
further research into the veteran's claim.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the file and 
prepare a summary of the veteran's 
purported in service stressors as 
described in the body of this remand.  
This summary, together with a copy of his 
personnel records and copies of all 
supporting evidence (to include any 
probative evidence submitted by the 
veteran), should be sent to the Director, 
National Personnel Records Center, ATTN: 
NCPMR-O, 9700 Page Avenue, St. Louis, MO 
63132.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor, specifically any listing of a 
"Bailey" as a casualty in the MRs for 
June, July and August 1969 for the HHC, 
199th LIB and the 152nd MP Platoon, 199th 
LIB.  If NPRC's research of available 
records for corroborating evidence leads 
to negative results, the RO should notify 
the veteran and his representative, and 
afford them the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by NPRC.

2. The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5) (2005).





